Citation Nr: 0606168	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

Although the January 2004 RO Decision addressed three claims, 
namely: 1) service connection for bilateral hearing loss; 2) 
service connection for unilateral tinnitus; and 3) 
reconsideration of service connection for sinus problems, in 
his April 2004 Notice of Disagreement, the veteran indicated 
his disagreement only with the RO's decision to deny service 
connection for bilateral hearing loss and unilateral 
tinnitus.  Accordingly, the Board will address solely these 
two issues.  

On September 9, 2004 the veteran filed a substantive appeal.  
No hearing was held on this matter. 


FINDINGS OF FACT

1.	All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claims 
and obtained all relevant evidence designated by the 
veteran.

2.	The medical evidence demonstrates that a hearing loss 
disability is not apparent until decades post-service and 
the only competent opinion that addresses the questions of 
etiology and approximate onset date is to the effect that 
the veteran's hearing loss is age related and not likely 
due to any incident of service, to include acoustic 
trauma.

3.	There is no medical evidence of a diagnosis of tinnitus 
until decades post-service and the only competent opinion 
that addresses the question of etiology weighs against the 
veteran's claim that his tinnitus is linked to service, to 
include acoustic trauma.


CONCLUSIONS OF LAW

1.	Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005). 

2.	Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  These 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.



a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
September 11, 2003 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate his claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

The September 2003 letter from the RO satisfies these 
mandates.  The letter informed the veteran about the type of 
evidence needed to support his claim, namely, the existence 
of: a) an injury in military service or disease that began in 
or was made worse during military service, or an event in 
service causing injury or disease; b) a current physical or 
mental disability; and c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence also clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records 
from federal agencies, as well as its obligation to assist 
him by providing a medical examination if necessary for the 
RO decision on his claims.  VA also explained that evidence, 
such as the dates of medical treatment during service, 
statements of persons who knew of the veteran's disability in 
service, and employment physical examinations, would assist 
VA in rendering its decision.  The September 2003 letter 
additionally directed the veteran, on two occasions, to send 
to VA any medical reports in his possession, and informed him 
that VA could obtain medical records for him with his 
consent.  VA further advised the veteran to review his 
records to ensure the inclusion of all important evidence.  
Accordingly, the veteran received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

The Board further notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 115, 120 (2004), proper VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VA provided such notice to 
the veteran prior to the January 2004 RO decision that is the 
subject of this appeal in its September 11, 2003 letter.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO, in its September 2003 letter, 
informed the veteran about VA's duty to help retrieve 
relevant records and asked the veteran to provide enough 
information to facilitate this process.  Additionally, the 
correspondence notified the veteran that VA had scheduled a 
VA medical examination for him.  The RO thereafter obtained 
all relevant evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the instant case, the veteran underwent a VA examination 
in September 2003, which included an audiological evaluation 
and opinion.  The Board finds that this examination, along 
with other medical evidence of record, provides sufficient 
findings upon which to adjudicate the veteran's appeal for 
service connection for hearing loss and tinnitus.  The 
veteran has expressed dissatisfaction with the September 2003 
audiological examination and his representative has asserted 
that the opinion proffered in the examination report did not 
fully address the issues at hand.  The Board disagrees.  The 
evaluation included a thorough history obtained from the 
veteran and an appropriate and thorough audiological 
evaluation.  The clinician did fully address the question of 
whether the veteran's hearing loss and tinnitus are linked to 
service, to include exposure to excessive noise.  The Board 
will elaborate upon this matter in the analysis below.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist, and thus, no 
additional assistance or notification to the veteran was 
required.  The veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384, 392, 393, 
394 (1993).

II. Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.   When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including an organic 
disease of the nervous system (to include sensorineural 
hearing loss), may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) 
(discussing requirements for award of service connection); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists. 
See also, 38 C.F.R. § 3.102.  Thus, when a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

III. Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  

The veteran actively served in the Army Air Corps (AAC) for 
approximately three years as a mechanic of radial airplane 
engines.  As an AAC mechanic, the veteran was subjected to 
loud noise, for which he wore no hearing protection. 

The veteran's June 1943 Report of Physical Examination and 
Induction (Induction Report) reveals normal 15/15 hearing in 
both ears.  Additionally, his service medical records contain 
no hearing-related ailments or abnormalities.  Although the 
March 1946 Report of Physical Examination of Enlisted 
Personnel Prior to Discharge (Discharge Report) indicates a 
"Defective right ear 1945," incurred while in military 
service, the record does not describe the nature of this 
defect.  Further, the Discharge Report indicates normal 15/15 
hearing (whispered voice) in both ears, the same level that 
the veteran had demonstrated in the Induction Report.       

After his honorable discharge in 1946, the veteran pursued 
civilian mechanical work around farm equipment, which he 
continued for 45 years.  This post-service mechanical work 
also exposed him to loud noise, for which he did not wear ear 
protection.  

The record does not contain any post-service medical evidence 
that demonstrates auditory problems, until the veteran's 
September 2003 VA medical examination, which revealed his 
impaired hearing approximately 57 years after he concluded 
his military service.  During the September 2003 VA 
examination, the veteran reported a gradual decrease in 
hearing over the previous twenty years, with a greater 
decrease in hearing in the right ear.  He did not indicate 
having experienced greater noise exposure on either side of 
his head during his military service or civilian work.  In 
the three and a half years prior to the examination, the 
veteran stated that he had used privately purchased hearing 
aids.  

The September 2003 audiological examination confirmed 
bilateral hearing loss.  In the right ear, the decibels of 
35, 40, 40, 55 and 60 were reported for frequencies of 500, 
1000, 2000, 3000, and 4000 hertz respectively; in the left 
ear, decibels of 45, 45, 50, 60 and 75 were reported for 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  The veteran's Maryland CNC speech recognition 
scores were 96% for the right ear and 92% for the left ear.  

Considering the examination results and veteran's statements, 
the VA audiologist who examined the veteran determined that 
"the patient's hearing loss is more consistent with aging 
effects than with a noise exposure etiology."  It is 
apparent that the veteran complained of unilateral tinnitus 
(versus bilateral tinnitus noted on his July 2003 application 
for VA compensation) as the audiologist further concluded 
that "[b]eing surrounded by loud noise during his miltary 
service would more likely result in bilateral tinnitus, which 
would be more consistent with a hearing loss that was noise-
induced," rather than tinnitus of which the veteran had 
complained.  (Emphasis added).  The clinician also noted that 
the veteran had not employed hearing aids until the three and 
a half years prior to the examination, and thus concluded 
that "[the veteran's] current hearing loss and complaint of 
tinnitus are not likely related to military acoustic trauma, 
and it is more likely an age-related hearing loss." 

The results of the diagnostic tests demonstrate that the 
veteran's hearing loss constitutes a disability pursuant to 
38 C.F.R. § 3.385, as his right ear auditory threshold at 
1000, 2000, 3000, and 4000 hertz is 40 decibels or greater 
and his left ear threshold at all frequencies is 40 decibels 
or greater.  Additionally, the Maryland CNC test score of 92% 
for the left ear likewise confirms a hearing impairment. 

Despite this disability, however, a preponderance of the 
evidence weighs against a service connection for the 
bilateral hearing loss and tinnitus.  Nowhere in the record 
does the evidence establish a nexus between the hearing loss 
reported in 2003 and the noise exposure to radial engines 
during the veteran's service between 1943 and 1946.  It is 
noteworthy that the veteran did not seek amplification by 
hearing aids prior to 2000, and the audiologist expressly 
concluded based on his examination of the veteran, that the 
hearing loss likely resulted from natural aging rather than 
noise exposure.  The fact that the clinician provided 
rationales for both opinions gives them greater weight.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
record contains no competent medical opinion to the contrary.  

The Board has considered the veteran's dissatisfaction with 
the September 2003 audiological examination and his 
representative's assertion that the opinion in the 
examination report was inadequate.  However, the evaluation 
included a thorough history obtained from the veteran and a 
certified audiological evaluation.  The clinician not only 
answered the question presented by concluding that the 
veteran's hearing loss and tinnitus were not likely related 
to in-service exposure to acoustic trauma.  With respect to 
the claim for hearing loss, the examiner, an audiologist, 
provided the likely etiology as well, aging, and he pointed 
to specific results of the audiological examination in 
support of this opinion.  The audiologist also provided a 
rationale for his opinion addressing the etiology of 
tinnitus, pointing out that the complaint of unilateral 
tinnitus made it less likely that it was noise induced.  The 
examination and opinions in question were adequate; another 
examination or opinion is not necessary to resolve this 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

It is also pertinent to note that the United States Court of 
Appeals for the Federal Circuit has determined that it is 
proper to consider a lengthy period of absence of complaints; 
negative evidence can be considered in weighing the evidence.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  In this case, there is no indication of any 
evaluation or treatment for hearing loss or tinnitus until 
recent years or decades post-service and the veteran did not 
file a claim for service connection for hearing loss or 
tinnitus until July 2003, more than 57 years after his 
separation from service, which weighs against both claims.

The Board acknowledges the veteran's contentions regarding 
the diagnosis and etiology of his hearing loss and tinnitus.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
diagnosis of hearing loss as defined by applicable VA 
regulation (38 C.F.R. § 3.385) or medical causation.  
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That 
is, while the veteran is certainly competent to describe 
symptoms, to include loss of hearing and ringing or other 
noise in the ears, with no indication in the record or claim 
that he has had any medical training, he is not competent to 
diagnose a hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  Further, he is not competent to provide 
an opinion on whether there is an etiological relationship 
between either disability at issue and any event during 
service, to include acoustic trauma, versus some post-service 
etiology, to include the veteran's history of prolonged 
exposure to excessive noise and the natural aging process.  
As a result, his own assertions are not probative to the 
critical issues in this case of whether the veteran's hearing 
loss and tinnitus are linked to in-service acoustic trauma.  

The veteran also submitted an industrial article related to 
the human response to sound, to include the relationship 
between exposure to excessive noise exposure and hearing 
loss, along with photostatic copies of him with various 
airplane engines.  Given the veteran's duties working on and 
around aircraft engines during service, the fact that he was 
exposed to excessive noise over a three year period during 
service is not in dispute.  However, such history does not 
negate the absence of medical evidence of hearing loss or 
tinnitus for so many years after service or the only 
competent opinion that clearly weighs against the contended 
causal relationships.  Moreover, the Court of Appeals for 
Veterans' Claims has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509, 513-14 (1998) (medical 
treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of 
nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, however, the text evidence submitted by the 
veteran is not accompanied by any supportive medical opinion 
from a medical professional.  Additionally, it is generic in 
nature; it fails to demonstrate the relationship between the 
veterans's hearing loss or tinnitus and his period of active 
duty.  For these reasons, the Board must find that the text 
evidence submitted by the veteran does not contain the 
specificity to constitute competent evidence of the either 
claimed medical nexus.  Sacks, 11 Vet. App. at 317 (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
appeal of both claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


